Citation Nr: 0217587	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-02 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss. 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.



FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by Level I hearing acuity in the right ear and 
Level IV hearing acuity in the left ear from June 2001; and 
Level II hearing acuity in the right ear and Level III 
hearing acuity in the left ear from July 2002.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for service-
connected bilateral hearing loss during any portion of this 
appeal have not been approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85, 4.86, Table VI, Table VIA, and Table VII, 
Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. § 3.159.  The Board finds that the 
requirements under the new laws and regulations have been 
substantially met.  The veteran was provided adequate notice 
as to the evidence needed to substantiate his claim and the 
reasons the claim was denied.  In a March 2001 letter, the 
RO informed the veteran in general, what the RO would do to 
complete his application for benefits and what the veteran 
could do to help.   The RO informed the veteran that it 
would obtain any private medical records identified by the 
veteran, if he desired.  The veteran submitted signed VA 
Form 21-4142, which indicated that he received treatment 
from a VA clinic in Indiana.  The RO provided the veteran 
with a copy of the August 2001 rating decision and January 
2002 Statement of the Case with De Novo Review (SOC).  The 
veteran was provided with notice of the VCAA in the January 
2002 SOC. 

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO afforded the veteran a VA audiological examination in 
June 2001 and July 2002.  The RO received the veteran's 
request for a local hearing before a Hearing Officer in 
March 2002.  An informal hearing was held in June 2002, 
during which time the veteran was advised that he could 
still have a formal hearing if the July 2002 VA audiological 
examination did not result in a favorable decision.  The 
veteran was provided with a copy of the August 2002 
Supplemental Statement of the Case (SSOC).  In the cover 
letter to the SSOC, the RO gave the veteran the opportunity 
to make any comment desired within 60 days, concerning the 
unfavorable SSOC decision.  The claims file indicates that 
no request for a formal hearing was made thereafter.  
Lastly, the RO obtained VA treatment records from 
Indianapolis.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that 
needs to be obtained.  No further notice and assistance 
obligations to the veteran appear to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Based 
on the foregoing, the Board concludes that the duties to 
notify and assist have been satisfied, and the Board will 
proceed with appellate review.  

The veteran contends that his hearing has worsened to the 
point that he has a very difficult time understanding 
speech.  He maintains that his hearing disability affects 
his quality of life.  The Board emphasizes that a disability 
evaluation for a hearing impairment is derived from a 
mechanical application of the rating schedule to the numeric 
designations assigned after an audiometric evaluation is 
rendered.  Thus, the Board is not permitted to consider 
other factors.  

VA treatment records were reviewed.  Audiometric testing 
conducted in June 2001 indicated that the veteran exhibited 
puretone thresholds, in decibels, as follows:






HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
45
50
50
44
LEFT
20
65
75
75
59

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 76 percent in the left ear.  

The veteran submitted a Beltone Audiogram.  Under the 
provisions of 38 C.F.R.     § 4.85(a), the March 2002 
audiogram is not acceptable for use in evaluating the 
veteran's hearing impairment.  The audiogram is not signed, 
so there is no indication whether the testing was conducted 
by a state-licensed audiologist.  Additionally, speech test 
results are noted, but there is no indication that a 
controlled speech discrimination test (Maryland CNC) was 
conducted.

Audiometric testing conducted in July 2002 indicated that 
the veteran exhibited puretone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
50
50
55
49
LEFT
40
65
80
80
66

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.  

Hearing loss is evaluated under the provisions of 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, VII of 
VA's rating schedule.  At the June 2001 VA audiological 
examination, the veteran demonstrated Level I hearing acuity 
in the right ear (puretone threshold average 44, speech 
discrimination score 96%) and Level IV hearing acuity in the 
left ear (puretone threshold average 59, speech 
discrimination score 76%).  38 C.F.R. § 4.85, Diagnostic 
Code 6100, Table VI.  At the July 2002 VA audiological 
examination, the veteran demonstrated Level II hearing 
acuity in the right ear (puretone threshold average 49, 
speech discrimination score 88) and Level III hearing acuity 
in the left ear (puretone threshold average 66, speech 
discrimination score 84%).  Id.  According to the evaluation 
chart, the veteran's hearing impairment warrants the current 
noncompensable rating.            38 C.F.R. § 4.85, 
Diagnostic Code 6100, Table VII. 

The veteran's bilateral hearing loss does not demonstrate 
the exceptional patterns of hearing impairment described 
under the provisions 38 C.F.R. § 4.86.  The audiological 
examination reports show that the puretone thresholds at 
each of the four specified frequencies were not all 55 
decibels or more in the right and left ears. 38 C.F.R. § 
4.86(a).  Additionally, the puretone thresholds were not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz in the right and left ears.  38 C.F.R. § 4.86(b).  
Accordingly, the Board finds that the veteran's bilateral 
hearing loss more closely approximates the criteria for the 
currently assigned noncompensable rating under 38 C.F.R. § 
4.85, Diagnostic Code 6100, and that the preponderance of 
the evidence is against assignment of a compensable rating 
at this time.  

The veteran has not contended that his hearing impairment 
affects his ability to obtain or sustain employment. 
Nevertheless, the Board notes that it finds that the 
evidence does not show that the veteran's hearing impairment 
has markedly interfered with his employment status beyond 
that interference contemplated by the noncompensable 
evaluation or necessitated frequent periods of 
hospitalization during the pendency of this appeal.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such injuries and their residual conditions 
in civil occupations.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).





ORDER

Entitlement to a compensable rating for service-connected 
bilateral hearing loss is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

